Citation Nr: 0917311	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from August 27, 1971 
to October 28, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

On a hearing election form, received by the RO in February 
2008, the Veteran requested a videoconference hearing before 
a member of the Board.  In June 2008, he withdrew his request 
for a hearing.  However, in July 2008, the Veteran's 
representative indicated that the Veteran wished to attend a 
hearing before a member of the Board sitting at the RO.  By 
an April 2009 statement, the Veteran clarified that he is in 
fact requesting a videoconference hearing (characterized by 
the Veteran as a "tele-conference" hearing).  

The Veteran has a right to provide hearing testimony on 
appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2008).  In accordance with his request, the 
Veteran must be provided an opportunity to present testimony 
during a videoconference hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a member 
of the Board.  Notify the Veteran of the 
date and time of the hearing.  Allow the 
Veteran and his representative an 
opportunity to review the claims file and 
prepare for the hearing.  The claims file 
should thereafter be returned to the 
Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

